Citation Nr: 1042485	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus, type II.  

2.  Entitlement to an initial evaluation in excess of 60 percent 
for service-connected coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran had active service from February 1967 until January 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which in pertinent part granted service 
connection for diabetes mellitus, type II, and for CAD, and 
denied service connection for hypertension.  The RO evaluated the 
now service-connected diabetes mellitus as 20 percent disabling, 
effective from April 7, 2003, and the now service-connected 
coronary artery disease as 10 percent disabling, effective from 
April 9, 2004.  In his February 2005 notice of disagreement 
(NOD), the Veteran appealed the denial of his claim for service 
connection for hypertension and also sought a higher rating for 
his now service-connected diabetes and CAD.  

A June 2005 rating decision granted service connection for 
hypertension (0%, from April 9, 2004).  The Veteran subsequently 
filed an NOD with respect to the evaluations assigned to this now 
service-connected disability.  

Indeed, the Veteran perfected a timely appeal with respect to all 
three of these increased rating claims.  During the current 
appeal and specifically in a July 2006 rating decision, the RO 
increased the evaluation for the service-connected CAD to 
60 percent disabling, effective from April 9, 2004.  In a claim 
for an increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Because the grant of the 60 percent rating 
for service-connected CAD is not a full grant of the benefit 
sought on appeal with respect to this disability, and the Veteran 
has not withdrawn his claim for a higher rating for this 
disorder, the matter remains before the Board for appellate 
review.  

Also, in a May 2007 rating decision, the RO increased the 
Veteran's evaluation for service-connected hypertension to 10 
percent disabling, effective March 24, 2005.  In a July 2007 
Appeal Response, the Veteran indicated that he wished to withdraw 
his appeal for a higher evaluation regarding his service-
connected hypertension.  The Board finds this statement to be 
clear and unambiguous.  The withdrawal of a claimant's appeal is 
deemed a withdrawal of the Notice of Disagreement and Substantive 
Appeal as to all issues to which the withdrawal applies.  38 
C.F.R. § 20.204(c).  Therefore, the Board finds that this issue 
was properly withdrawn and is no longer before the Board.  

REMAND

In the February 2006 substantive appeal, the Veteran requested a 
hearing at the RO before a Veterans Law Judge (VLJ) prior to his 
claim being reviewed by the Board.  The Veteran was scheduled for 
a hearing on July 17, 2008, and was informed of the date, time 
and location of his hearing in a June 2008 letter.  In a 
statement dated on July 10, 2008 and received at the RO on the 
following day, the Veteran asked that his hearing be conducted 
via video conference.  

In a letter dated in January 2009, the Veteran was informed that 
his hearing had been rescheduled for February 26, 2009 at the 
Iron Mountain VA Medical Center.  In a handwritten letter dated 
February 10, 2009, the Veteran again requested that his hearing 
be postponed to another date due to the fact that he would be in 
Texas, and not returning to Michigan, until the first week of 
April.  

In February 2009, the Veteran's motion to reschedule his hearing 
was granted.  At that time, he was specifically informed that he 
would be scheduled for another hearing and would be contacted as 
to the time and date of this hearing.  

The Board acknowledges that, in an October 2010 statement, the 
Veteran's representative noted that the Veteran could not attend 
the February 2009 hearing because he was out of state and that 
the Veteran had not requested a new hearing.  However, based on 
the Veteran's February 2009 handwritten letter, the Board finds 
that he did indeed ask to have his hearing rescheduled once he 
returned to Michigan (during the first week of April).  A 
complete and thorough review of the claims folder indicates that 
the Veteran has not been provided with a hearing, and the record 
does not reflect that he has withdrawn his request.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  Thus, a remand of the present appeal is 
necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the Veteran for a videoconference 
hearing with a Veterans Law Judge of the 
Board in accordance with his request.  The 
Veteran should be notified in writing of 
the date, time, and location of the 
hearing.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance 
with appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters remanded by the Board.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


